 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00161 NONE-SKO
12                               Plaintiff,            ORDER REGARDING PRODUCTION OF
                                                       EXHIBITS FOR WEIGHING AND CHEMICAL
13                         v.                          ANALYSIS
14   JORGE LUIZ VELASQUEZ,
     OMAR VELAZQUEZ LANDEROS, and
15   VICTOR ROMERO GALVAN,
16                               Defendants.
17

18          UPON THE PARTIES’ STIPULATION for an order that requires the Government to (1)

19 produce, for inspection and reweighing by a defense expert, certain controlled substances; and (2)
20 produce, for qualitative and/or quantitative retesting (including methamphetamine purity) of the

21 controlled substance exhibits by a defense expert, a representative sample from certain controlled

22 substance exhibits, AND UPON THIS COURT’S CONSIDERATION of that stipulation, IT IS

23 HEREBY ORDERED, in accordance with Fed. R. Crim. P. 16(a)(1)(E) as follows:

24
            A.     ORDER REGARDING REWEIGHING
25

26          1.     IT IS HEREBY ORDERED that the Government shall allow the defense expert to

27 inspect and reweigh those exhibits identified as:

28                 a) Drug Enforcement Administration (DEA) Exhibit 1 and analyzed by the DEA as set


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                      forth in LIMS Number 2020-SFL7-00899

 2                 b) DEA Exhibit 2 and analyzed by the DEA as set forth in LIMS Number 2020-SFL7-

 3                      01585

 4                 c) DEA Exhibit 3 and analyzed by the DEA as set forth in LIMS Number 2020-SFL7-

 5                      03944

 6                 d) DEA Exhibit 7 and analyzed by the DEA as set forth in LIMS Number 2020-SFL7-

 7                      04469

 8                 e) DEA Exhibit 8 and analyzed by the DEA as set forth in LIMS Number 2020-SFL7-

 9                      04470

10 (these items are hereinafter referred to as the “Controlled Substance Exhibits”)

11          2.     IT IS FURTHER ORDERED that the Government shall deliver, in its discretion and in a

12 manner consistent with the type and quantity of controlled substance at issue, and considering the

13 defense expert’s proximity to the DEA laboratory, the Controlled Substance Exhibits to the defense

14 expert. The defense expert is specifically identified as Minh X. Tran and the laboratory at which the

15 reweighing will occur is specifically identified as Drug Detection Laboratories, Inc., 9700 Business Park

16 Drive, Suite 407, Sacramento, CA 95837. Drug Detection Laboratories shall possess and present in

17 advance, as a prerequisite to the delivery of the Controlled Substance Exhibits, a current and valid DEA

18 registration sufficient to perform the inspection and reweighings of the schedule of controlled substance

19 at issue, in accord and in full compliance with the applicable DEA registration procedures, found at 21
20 C.F.R. § 1301.11 et seq.; and

21          3.     IT IS FURTHER ORDERED that upon delivery of the Controlled Substance Exhibits to

22 the defense expert, the expert shall conduct the inspection and reweighings ordered herein and shall

23 provide the Government a Declaration Under Penalty of Perjury pursuant to 28 U.S.C. § 1746. The

24 Declaration will be executed by the expert who conducted the inspection and reweighing and will state

25 the quantity of each exhibit consumed during analysis, if any, as well as the weight of each exhibit both

26 received from and returned to the Government; and

27          4.     IT IS FURTHER ORDERED that:

28                 a)      The inspection and reweighings of the Controlled Substance Exhibits identified in

      STIPULATION REGARDING EXCLUDABLE TIME             2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          this Order will be conducted first and separately from the retesting order set forth herein;

 2                  b)     The defense expert shall coordinate with the Government a convenient date and

 3          time for the inspection and reweighings ordered herein, which date shall be within thirty (30)

 4          days of the date of this Order;

 5                  c)     The defense expert’s inspection and reweighings shall be observed by a

 6          Government law enforcement officer, who will remain with the Controlled Substance Exhibits

 7          until the reweighing is complete and who reserves the right to videotape the inspection and

 8          weighings, or any portion thereof;

 9                  d)     The defense expert is responsible for repackaging each exhibit in a heat-sealed

10          envelope, which heat-sealed envelope shall be placed in a separate heat-sealed envelope, which

11          shall be secured in such a manner that tampering will be readily observable;

12                  e)     To the extent applicable, the defense expert shall execute and return by Registered

13          Mail, Return Receipt Requested, any DEA forms necessary to receive temporary possession of

14          the Controlled Substance Exhibits, including a Form DEA-12 (Receipt for Cash Or Other Items)

15          indicating receipt of the sample; and

16                  f)     The defense expert shall, immediately upon completion of the inspection and

17          reweighing ordered herein, return the Controlled Substance Exhibits to the accompanying

18          Government law enforcement officer, who shall maintain custody of the Controlled Substance

19          Exhibits and deliver them to a safe and secure location for storage.

20          5.      IT IS FURTHER ORDERED that any failure to follow the aforementioned procedures

21 will render the reweighing results scientifically unreliable, as those terms are used in the Federal Rules

22 of Evidence. In addition, any failure by the defense to maintain the proper chain-of-custody during the

23 reweighing will not render the Controlled Substance Exhibits inadmissible for this reason.

24
            B.      ORDER REGARDING RETESTING
25

26          6.      IT IS HEREBY ORDERED that the Government shall extract samples from the

27 Controlled Substance Exhibits sufficient in its discretion to perform the qualitative and/or quantitative

28 reanalysis (including methamphetamine purity); and

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          7.       IT IS FURTHER ORDERED that the Government shall deliver, in a manner it deems

 2 consistent with the type and quantity of controlled substance at issue, and considering the expert’s

 3 proximity to the originating DEA laboratory, a representative sample of the Controlled Substance

 4 Exhibits to the defense expert, who has been specifically identified as Minh X. Tran at the laboratory

 5 that has been specifically identified as Drug Detection Laboratories, Inc., which is physically located at

 6 9700 Business Park Drive, Suite 407, Sacramento, CA 95837 and with a mailing address of 9700

 7 Business Park Drive, Suite 407, Sacramento, CA 95837. Drug Detection Laboratories, Inc., shall

 8 possess and present in advance, as a prerequisite to the delivery of the Controlled Substance Exhibits, a

 9 current and valid DEA registration sufficient to perform the qualitative and/or quantitative reanalysis of

10 the schedule of controlled substance at issue, in accord and in full compliance with the applicable DEA

11 registration procedures, found at 21 C.F.R. § 1301.11 et seq.; and

12          8.       IT IS FURTHER ORDERED that, upon delivery of the Controlled Substance Exhibits to

13 the defense expert, the expert shall sign and return by Registered Mail, Return Receipt Requested, all

14 accompanying forms (including Form DEA-12, “Receipt For Cash Or Other Items”) indicating receipt

15 of the sample. The defense expert shall conduct the identification and/or quantitative analysis (calculated

16 as the hydrochloride salt form) (including methamphetamine purity) ordered herein, and shall provide

17 the Government with a Declaration Under Penalty of Perjury pursuant to 28 U.S.C. § 1746. The

18 Declaration will state the quantity of each exhibit consumed during reanalysis (if any) as well as the

19 weight of each exhibit both received from and returned to the Government. The Declaration shall be
20 delivered to the Government immediately upon completion of the reanalysis ordered herein; and

21          9.       IT IS FURTHER ORDERED that:

22                   a)    Any reweighing of the Controlled Substance Exhibits will be conducted first and

23          separately from any retesting involving qualitative and/or quantitative reanalysis of the

24          Controlled Substance Exhibits;

25                   b)    The defense shall coordinate with the Government a convenient date and time for

26          the reanalysis ordered herein, which date shall be within thirty (30) days of the date of this

27          Order;

28                   c)    The defense expert’s reanalysis may be observed by a Government law

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          enforcement officer, who reserves the right to videotape the reanalysis or any portion thereof;

 2                  d)      The defense expert is responsible for safeguarding the Controlled Substance

 3          Exhibits/samples, preserving the chain of custody in a manner to faithfully protect its integrity;

 4                  e)      The defense expert is responsible for repackaging each internal sample/exhibit

 5          package into a heat-sealed evidentiary envelope, which heat-sealed container shall be placed into

 6          a separate heat-sealed envelope, which shall be secured in such a manner that tampering will be

 7          readily observable;

 8                  f)      Upon completion of any other reanalysis, the defense expert shall return any

 9          residual substance and its original packaging to the law enforcement officer or, where applicable,

10          to the originating DEA laboratory by secure method, not to include regular mail. The method

11          can be secured delivery services (i.e., barcode tracking systems) offered by the United States

12          Postal Service (such as registered mail) or by a commercial carrier;

13                  g)      The defense expert shall report quantitative results of methamphetamine as the

14          hydrochloride salt, in addition to any other manner to which they are accustomed;

15                  h)      All reanalysis must be completed within ten (10) calendar days from the date of

16          receipt of the sample(s)/exhibit(s). Return of any residual substance and its original packaging

17          must occur within five (5) calendar days following completion of the reanalysis.

18          10.     IT IS FURTHER ORDERED that any failure to follow the aforementioned procedures

19 will render the reanalysis results scientifically unreliable, as those terms are used in the Federal Rules of
20 Evidence or its state equivalent. In addition, any failure by the defense to maintain the proper chain of

21 custody will not render the Controlled Substance Exhibits inadmissible for this reason.

22
     IT IS SO ORDERED.
23

24      Dated:     June 24, 2021                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
